DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on May 18, 2020. 
Claims 1-10 are currently pending and have been examined. 
Claims 11-20 have been withdrawn, necessitated by restriction. 
This action is made NON-FINAL.
Election/Restrictions
Claims 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The Applicant made an election with traverse in the reply filed on February 09, 2022. However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant’s election without traverse of claims 1-10 (Group I) in the reply filed on February 09, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seastrom (US 20150338234) in view of Merfels (US 20210035449).
Regarding Claim 1, Seastrom discloses:
receiving, by a device comprising a processor, a map input from a user equipment, the map input comprising a map location and (“prior to updating map information 170 correcting geodata associated with a respective location of the point of interest such as building symbol 352, the map management resource 140 can be configured to verify credibility of the mobile device user submitting a correction to corresponding geodata. For example, in one embodiment, the map management resource 140 processes the 
determining, by the device, a map input credibility value for the map input, wherein the map input credibility value is determined based on an identity associated with the user equipment; and (“For example, prior to updating map information correcting a respective location of the point of interest, the map management resource can be configured to assess the credibility of the mobile device user submitting a correction to geodata to determine whether the user is credible. More specifically, in one embodiment, the map management resource processes the communication (to update geodata) to identify an identity of the user transmitting the communication from the mobile communication device.” [0018])
in response to the map input credibility value being determined to be above a threshold value, sending, by the device, the map input to multiple user equipment devices. (“In response to receiving the communication from the mobile device user and detecting that the corresponding reputation metric is above a threshold value (indicating that input from the mobile device user is sufficiently credible), the map management resource updates the map data for the point of interest…” [0018] and “Subsequent distribution of the updated map information from the map management resource specifies the proper coordinates of the point of interest as opposed to the incorrect coordinates.” [0054])
Seastrom does not explicitly disclose wherein the map input comprises description information associated with the map location. However, Merfels explicitly discloses:
description information associated with the map location; (“The monitoring device 10 may receive the traffic information in the form of sensor data and process this centrally 
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Seastrom to include the teachings of Merfels in order to keep all areas of a map up to date with necessary location and description information (Merfels [0004]).
Regarding Claim 2, Seastrom discloses:
wherein the map input credibility value is determined based on proximity of a location of the user equipment with the map location included in the map input. (“prior to updating a location of a point of interest, the map management resource compares a closeness of the proximity of the mobile communication device (as specified by received location information) to the proposed coordinates (e.g., location where the mobile device user indicates the point of interest is actually located) to determine a degree of reliability associated with the proposed new coordinates. The nearer the mobile communication device is to the particular coordinates (original incorrect coordinates) and/or the newly proposed coordinates, the more likely it is that the feedback indicating the location of the actual location of the point of interest is correct.” [0016])
Regarding Claim 4, Seastrom discloses:
wherein the identity is a first identity, and wherein the map input credibility value is determined based on whether the first identity associated with the user equipment matches a second identity accessible by the device. (“the map management resource produces a corresponding reputation metric for a user based on one or more prior instances of the mobile device user providing proper coordinate corrections for other points of interest in the past.” [0021])
Seastrom is able to recognize the user (first identity) and past instances the same user (second identity) has provided corrections. The reputation metric (credibility value) keeps track of the user’s identity and continually updates the metric based on prior instances of corrections, see [0116].
Regarding Claim 5, Seastrom discloses:
wherein the map input credibility value is determined based on an identity credibility value assigned to the second identity accessible by the device. (“the map management resource produces a corresponding reputation metric for a user based on one or more prior instances of the mobile device user providing proper coordinate corrections for other points of interest in the past.” [0021])
Seastrom tracks the reputation metric (credibility value) of individual users over time, see [0020], this implies that the credibility value of a user (first identity) will be associated with the credibility value of that user stored in the system (second identity).
Regarding Claim 6, Seastrom discloses:
further comprising updating, by the device, the identity credibility value based on the map input credibility value. (“As further described herein, embodiments herein build on the concept of “hard to gain positive reputation, easy to lose it” where a user's reputation is tracked over time, and goes up or down based on their behavior.” [0020] and also [0116])
Regarding Claim 7, Seastrom
wherein the map input credibility value is determined based on an output of a comparison of the map input with profile information associated with the identity. (“As described herein, responses from more active and “trustworthy” users can be considered more important and useful than from others.” [0019] and also “As previously discussed, the trustworthiness (reputation metric) assigned to each of the users may vary. For example, in one embodiment, a cable television company may only need input from one field technician to update position data for a respective resource.” [0028])
Regarding Claim 8, Seastrom discloses:
further comprising comparing, by the device, the map input with other map inputs, and, based on a result of the comparing, determining, by the device, a representative map input to send to the multiple user equipment devices. (“in addition to tying feedback to reputation data, it may be required that multiple users above a threshold value indicate to correct geodata in a particular manner before the geodata is changed. As described herein, responses from more active and “trustworthy” users can be considered more important and useful than from others.” [0019] and also “In certain instances, feedback from multiple mobile device users (as opposed to only a single user) may be necessary to update geographical information (geodata).” [0054])
Seastrom discloses utilizing multiple correction updates from multiple users in order to update certain geographical information. Seastrom then compares individual inputs with a closeness metric to see if the proposed correction by the individual users are appropriate (see Seastrom [0108-0109]). Once, inputs are deemed highly credible, respective geodata is updated on the map and the update is distributed.
Regarding Claim 9, Seastrom does not explicitly disclose sending a monitoring request to one of the user equipment, wherein the request is an update of the map input. However, Merfels 
further comprising sending, by the device, a monitoring request to at least one user equipment, wherein the monitoring request comprises a request for an update of the map input. (see FIGURE and also “a method is provided for determining traffic information, which is carried out with the aid of a central monitoring device, a so-called backend device, which is in communication with a large number of fleet vehicles […] wherein within the communication with the fleet vehicles the monitoring device transmits targeted measurement requests (to update certain map sections) to the fleet vehicles.” [0010])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Seastrom to include the teachings of Merfels in order to keep all areas of a map up to date with necessary location and description information (Merfels [0004]).
Regarding Claim 10, Seastrom does not explicitly disclose receiving an update of the map input from at least one user equipment, modifying the map input in response to the update, and sending the modified map input to multiple user equipment devices. However, Merfels discloses:
further comprising: receiving, by the device, from the at least one user equipment in response to the monitoring request, the update of the map input; (see FIGURE, where the fleet of vehicles is connected to the monitoring device and can send map updates to the monitoring device)
modifying, by the device, the map input in response to the receiving the update of the map input; and (“As soon as the traffic information within the monitoring device 10 is updated” [0061])
sending, by the device, a modified map input to the multiple user equipment devices. (“the monitoring device 10 may send this updated traffic information to all fleet vehicles 101.” [0061])
Seastrom to include the teachings of Merfels in order to provide an keep an up to date map, with necessary location and description information, to multiple vehicles (Merfels [0004]).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seastrom (US 20150338234) in view of Merfels (US 20210035449), as applied to claim 1, and further in view of Durand (US10611475).
Regarding Claim 3, neither Seastrom nor Merfels explicitly disclose the map input credibility value being determined based on a time difference between when the information was gathered/sent and when the information was received. However, Durand discloses:
wherein the map input credibility value is determined based on a time difference between a first time included in the description information and a second time associated with a transmission of the map input. (“The example shown in FIG. 2 also includes a timing module 224 configured to determine a time associated with the sensor data 104, for example, the absolute time at which the sensed data associated with the sensor data 104 was generated or captured by the one or more sensors 110. […] In such examples, the timing module 224 may determine the time at which the sensor data 104 was received by the virtual aerial map updating system 200. The time associated with the sensor data 104 may be used to prioritize more recently received sensor data 104 over less recently received sensor data 104, for example, with respect to determining whether to update the virtual aerial map 102 based on the sensor data 104. For example, the virtual aerial map updating system 200 may discount or not use sensor data 104 that is less recent than other sensor data 104 that is more recent, for example, to the extent that sensor data 104 associated with a geographic location conflicts.” [Col 8, lines 51-67])
Seastrom and Merfels to include the teachings of Durand in order to determine how credible/accurate map information is based on a time difference between when the data was gathered to when it was received.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664